EXHIBIT C
                                                                 I 1111111111111111 1111111111 lllll 111111111111111 1111111111111111 IIII IIII IIII
                                                                                               US010469934B2


c12)   United States Patent                                                (IO)   Patent No.:     US 10,469,934 B2
       Koss et al.                                                         (45)   Date of Patent:      *Nov. 5, 2019

(54)   SYSTEM WITH WIRELESS EARPHONES                                 (58)    Field of Classification Search
                                                                              CPC ............................ H04R 2201/107; H04R 3/00
(71)   Applicant: Koss Corporation, Milwaukee, WI                                                    (Continued)
                  (US)
                                                                      (56)                       References Cited
(72)   Inventors: Michael J. Koss, Milwaukee, WI (US);
                  Michael J. Pelland, Princeton, WI                                     U.S. PATENT DOCUMENTS
                  (US); Michael Sagan, Fairfield, CA
                                                                             5,734,685 A          7/1998 Stanford et al.
                  (US); Steven R. Reckamp, Crystal                           6,006,115 A         12/1999 Wingate
                  Lake, IL (US); Gregory J. Hallingstad,
                                                                                                     (Continued)
                  Deforest, WI (US); Jeffery K. Bovee,
                  Sterling, IL (US); Morgan J. Lowery,
                                                                                    FOREIGN PATENT DOCUMENTS
                  Deforest, WI (US)
                                                                      JP              2004-320597             11/2004
(73)   Assignee: KOSS CORPORATION, Milwaukee,                         JP               2008-67258 A            3/2008
                 WI (US)                                                                             (Continued)

( *)   Notice:      Subject to any disclaimer, the term ofthis                             OTHER PUBLICATIONS
                    patent is extended or adjusted under 35
                    U.S.C. 154(b) by O days.                          Supplementary European Search Report for European Application
                                                                      No. 09731146.8 dated Jun. 10, 2011, 7 pages.
                    This patent is subject to a terminal dis-
                    claimer.                                                                         (Continued)

(21)   Appl. No.: 16/375,879                                         Primary Examiner - Kiet M Doan
                                                                     (74) Attorney, Agent, or Firm - K&L Gates LLP
(22)   Filed:       Apr. 5, 2019
                                                                      (57)                          ABSTRACT
(65)                  Prior Publication Data                         Apparatus comprises adapter and speaker system. Adapter is
                                                                     configured to plug into port of personal digital audio player.
       US 2019/0238970 Al          Aug. 1, 2019
                                                                     Speaker system is in communication with adapter, and
                Related U.S. Application Data                        comprises multiple acoustic transducers, programmable pro-
                                                                     cessor circuit, and wireless communication circuit. In first
(63)   Continuation of application No. 16/182,927, filed on          operational mode, processor circuit receives, via adapter,
       Nov. 7, 2018, which is a continuation of application          and processes digital audio content from personal digital
                        (Continued)                                  audio player into which adapter is plugged, and the multiple
                                                                     acoustic transducers output the received audio content from
(51)   Int. Cl.                                                      the personal digital audio player. In second operational
       H04R 1110               (2006.01)                             mode, wireless communication circuit receives digital audio
       H04M 1102               (2006.01)                             content from a remote digital audio source over a wireless
                                                                     network, processor circuit processes the digital audio con-
                         (Continued)                                 tent received from remote digital audio source, and the
(52)   U.S. Cl.                                                      multiple acoustic transducers output the audio content
       CPC ............. H04R 111041 (2013.01); H03G 3102            received from the remote digital audio source.
                         (2013.01); H03K 1719622 (2013.01);
                           (Continued)                                                 62 Claims, 16 Drawing Sheets
                                                     US 10,469,934 B2
                                                            Page 2


               Related U.S. Application Data                             7,337,027   B2      2/2008   Nishiguchi et al.
                                                                         7,467,021   B2     12/2008   Yuen
        No. 15/962,305, filed on Apr. 25, 2018, now Pat. No.             7,512,414   B2      3/2009   Jannard et al.
        10,206,025, which is a continuation of application               7,599,679   B2     10/2009   Awiszus
        No. 15/650,362, filed on Jul. 14, 2017, now Pat. No.             7,650,168   B2      1/2010   Bailey
        9,986,325, which is a continuation of application No.            7,680,490   B2      3/2010   Bloebaum et al.
        15/293,785, filed on Oct. 14, 2016, now Pat. No.                 7,697,899   B2      4/2010   Rofougaran
                                                                         7,734,055   B2      6/2010   Chiloyan
        9,729,959, which is a continuation of application No.
                                                                         7,764,775   B2      7/2010   Tarkoff et al.
        15/082,040, filed on Mar. 28, 2016, now Pat. No.                 7,805,210   B2      9/2010   Cucos
        9,497,535, which is a continuation of application No.            7,861,312   B2     12/2010   Lee et al.
        14/695,696, filed on Apr. 24, 2015, now Pat. No.                 7,962,482   B2      6/2011   Handman
        9,438,987, which is a continuation of application No.            8,023,663   B2      9/2011   Goldberg
        13/609,409, filed on Sep. 11, 2012, now Pat. No.                 8,027,638   B2      9/2011   Sanguino
        9,049,502, which is a continuation of application No.            8,055,007   B2     11/2011   Kim
                                                                         8,073,137   B2     12/2011   Weinans et al.
        13/459,291, filed on Apr. 30, 2012, now Pat. No.
                                                                         8,086,281   B2     12/2011   Rabu et al.
        8,571,544, which is a continuation of application No.            8,102,836   B2      1/2012   Jerlhagen
        12/936,488, filed as application No. PCT/US2OO9/                 8,190,203   B2      5/2012   Pelland et al.
        039754 on Apr. 7, 2009, now Pat. No. 8,190,203.                  8,295,516   B2     10/2012   Kondo et al.
                                                                         8,335,312   B2     12/2012   Gerhardt et al.
(60)    Provisional application No. 61/123,265, filed on Apr.            8,401,202   B2      3/2013   Brooking
        7, 2008.                                                         8,478,880   B2      7/2013   Finkelstein et al.
                                                                         8,483,755   B2      7/2013   Kumar
(51)    Int. Cl.                                                         8,553,865   B2     10/2013   Menard et al.
        H04R 51033                (2006.01)                              8,571,544   B2     10/2013   Pelland et al.
                                                                         8,655,420   Bl      2/2014   Pelland et al.
        H04R 5104                 (2006.01)
                                                                         8,792,945   B2      7/2014   Russell et al.
        H03K 17196                (2006.01)                              9,049,502   B2      6/2015   Pelland et al.
        H04W 4180                 (2018.01)                              9,497,535   Bl     11/2016   Koss et al.
        H04R 3/00                 (2006.01)                              9,729,959   B2      8/2017   Koss et al.
        H04W 48120                (2009.01)                          2003/0182003    Al      9/2003   Takashima
        H03G 3102                 (2006.01)                          2004/0107271    Al      6/2004   Ahn et al.
        H04R 1102                 (2006.01)                          2005/0064853    Al      3/2005   Radpour
                                                                     2005/0136839    Al      6/2005   Seshadri et al.
        H04H 20195                (2008.01)
                                                                     2005/0198233    Al      9/2005   Manchester
        H04L 29112                (2006.01)
                                                                     2006/0083388    Al      4/2006   Rothschild
        H04R 25/00                (2006.01)                          2006/0206487    Al      9/2006   Harada
        H04W 84/18                (2009.01)                          2006/0212442    Al      9/2006   Conrad
        H04W 84/12                (2009.01)                          2006/0212444    Al      9/2006   Handman et al.
(52)    U.S. Cl.                                                     2006/0238878    Al     10/2006   Miyake
        CPC ......... H04H 20195 (2013.01); H04L 61/6068             2006/0268830    Al     11/2006   Evans
                  (2013.01); H04M 110254 (2013.01); H04R             2007/0008984    Al      1/2007   Phillips
                     1102 (2013.01); H04R 111091 (2013.01);          2007/0037615    Al      2/2007   Glezerman
            H04R 3/00 (2013.01); H04R 51033 (2013.01);               2007/0049198    Al      3/2007   Walsh et al.
             H04R 5104 (2013.01); H04W 4180 (2018.02);               2007/0053543    Al      3/2007   Lee
                                                                     2007/0136446    Al*     6/2007   Rezvani .            H04B 7/0871
               H04W 48120 (2013.01); H03K 2217/960785
                                                                                                                               709/219
                    (2013.01); H04R 25/554 (2013.01); H04R
                                                                     2007/0165875    Al      7/2007   Rezvani
                         2201/103 (2013.01); H04R 2201/107           2007/0253603    Al     11/2007   Kimura et al.
                 (2013.01); H04R 2225/55 (2013.01); H04R             2007/0297618    Al     12/2007   Nurmi et al.
                 2420/07 (2013.01); H04W 84/12 (2013.01);            2008/0019557    Al      1/2008   Bevirt et al.
                                      H04W 84/18 (2013.01)           2008/0031470    Al      2/2008   Angelhag
(58)    Field of Classification Search                               2008/0062939    Al      3/2008   Van Horn
        USPC ..... 455/466, 41.2, 556.1, 421, 569.1, 575.2,          2008/0076489    Al      3/2008   Rosener et al.
                   455/553.1; 381/58, 312, 309, 74; 700/94           2008/0194209    Al      8/2008   Haupt et al.
        See application file for complete search history.            2008/0215777    Al      9/2008   Richenstein et al.
                                                                     2008/0226094    Al      9/2008   Rutschman
                        References Cited                             2008/0242312    Al     10/2008   Paulson et al.
(56)
                                                                     2008/0298606    Al     12/2008   Johnson et al.
                   U.S. PATENT DOCUMENTS                             2008/0311852    Al     12/2008   Hansen et al.
                                                                     2009/0029743    A9 *    1/2009   Lair               H04M 1/6066
       6,389,463   B2    5/2002   Bolas                                                                                     455/569.1
       6,671,494   Bl   12/2003   James                              2009/0116678    Al   5/2009      Bevirt et al.
       6,674,864   Bl    1/2004   Kitamura                           2009/0129605    Al   5/2009      Camp et al.
       6,792,091   B2    9/2004   Lemchen et al.                     2009/0248178    Al  10/2009      Paulson et al.
       6,937,712   B2    8/2005   Lemchen et al.                     2010/0290642    Al  11/2010      Haseagawa
       7,003,515   Bl    2/2006   Glaser                             2011/0275323    Al* 11/2011      Goldman .            H04M 1/04
       7,027,311   B2    4/2006   Vanderelli
                                                                                                                             455/41.2
       7,095,455   B2    8/2006   Jordan
       7,099,370   B2    8/2006   Takahashi                          2013/0039510    Al      2/2013   Pelland et al.
       7,120,388   B2   10/2006   Hall                               2013/0099507    Al      4/2013   Moriya et al.
       7,139,585   B2   11/2006   Hachimura et al.                   2015/0237439    Al      8/2015   Koss et al.
       7,266,390   B2    9/2007   Mathews                            2017/0318378    Al     11/2017   Koss et al.
                                                         US 10,469,934 B2
                                                                   Page 3


(56)                    References Cited

                U.S. PATENT DOCUMENTS

 2018/0249240 Al         8/2018 Koss et al.
 2019/0075390 Al         3/2019 Koss et al.

             FOREIGN PATENT DOCUMENTS

WO     WO 2009/0086555       Al     7/2000
WO      WO 2006/047724       A2     5/2006
WO      WO 2007/136620       A2    11/2007
WO      WO 2007/139578       Al    12/2007
WO      WO 2008/033478       Al     3/2008
WO      WO 2008/054985       A2     5/2008

                   OTHER PUBLICATIONS

International Search Report for International Application No. PCT/
US09/39754 dated Jun. 11, 2009, 2 pages.
International Preliminary Examination Report for International Appli-
cation No. PCT/US09/39754 dated Oct. 28, 2010, 8 pages.
Written Opinion of the international Searching Authority for Inter-
national Application No. PCT/US09/39754 dated Jun. 11, 2009, 5
pages.
IT Review, "LTB 802. 11 WiFi Headphones", http://itreview.belproject.
corn/itern/1536 accessed on Mar. 13, 2008 (4 pages).

* cited by examiner
U.S. Patent   Nov. 5, 2019         Sheet 1 of 16   US 10,469,934 B2



                                    10
                                     \




                                  FIG. 1A
                             10
                             \
                                                   16

                  14




                                  FIG. 1B
U.S. Patent   Nov. 5, 2019     Sheet 2 of 16   US 10,469,934 B2




                             FIG. 1C
U.S. Patent           Nov. 5, 2019   Sheet 3 of 16   US 10,469,934 B2




                        10
                        \


              106-A




                                 FIG.1D




                         10
                             \


              106-8




                                     106-A

                                 FIG.1E
U.S. Patent   Nov. 5, 2019   Sheet 4 of 16         US 10,469,934 B2




                                             <(
                                             N
                                               .
                                             (9
                                             LL.
U.S. Patent        Nov. 5, 2019     Sheet 5 of 16   US 10,469,934 B2




      r----------------------------------------
      1I                                      I'
       I                                      t

      '                                       '
                                              i
                                              i
                                              !
                                              !
                                              !
                                              !
                                              I
                                              I
                                              I
                                              I
                                              I


                                              '''
                                                '
U.S. Patent        Nov. 5, 2019     Sheet 6 of 16   US 10,469,934 B2




      r----------------------------------------
      1                                       '
      !                                       '
      !                                       '
      !                                       '
      '
      I
      l
                                              '
                                              I
                                              I
                                              i
                                              i
                                              i
                                              i
                                              i
                                              i
                                              i




                                                             0
                                                             N
                                                             CJ
                                                             LL
U.S. Patent   Nov. 5, 2019   Sheet 7 of 16   US 10,469,934 B2




              c:::,
              ,.n                                 LU
                                               -r.:eU
                                               t····=
                                               <a::=
                                               CIC)
                                                  U)




                                                        0
                                                        N
                                                        (.9
                                                        LL
U.S. Patent   Nov. 5, 2019             Sheet 8 of 16                   US 10,469,934 B2




                                                        10
                          102                         I
                 POWER SOURCE
                                                                      100
                                      103               116
                                            r                                       e
                                            I   ~---~---                            :~,
                  POWER SOURCE              1
                                                                                    :     "-114
                    CONTROL                       M!CRO           DSP               I
                                            ,   PROCESSOR 1--..,...,.,.,,,.-,---;          118
                                                                     MMU
                          USB
                                                                                           124

                                                 BASEBAND
                                                PROCESSOR                                  120
                                                                        NON-
   104                                               RF               VOLAT!LE
                                                                      MEMORY               122
                    128          125


                      TRANSDUCER(S)               ANTENNA

                                106                    108


                                FIG. 3
U.S. Patent   Nov. 5, 2019      Sheet 9 of 16               US 10,469,934 B2




                                       10
                                       ✓



                                                      200




                             FIG.4A

                                                 10
                                            I
                D               210


                0
                                       I


                                       H./  __




                             FIG. 4B
U.S. Patent       Nov. 5, 2019         Sheet 10 of 16          US 10,469,934 B2




      CURRENT
      DATA RATE
                                                             50
       SIZE OF
       UPDATE
                                 YES


                        TRANSMIT                        TRANSMIT UPDATE TO
                         UPDATE                         EARPHONE VIA HOST
                       WIRELESSLY
                                        52                  COMPUTER         51



                                    FIG. 5
U.S. Patent         Nov. 5, 2019          Sheet 11 of 16                       US 10,469,934 B2




                      61
                                                                          63I
                                                                          ,
                                   NO     r------------------------------------1
                                                                          I




                                                                                                                            ''
                                                                                                                            I
                                                                                                                            I
                                                                                                                            'I
                                                                                                                            I
                                                                                                                            I
                                                                                                                            I
                                                                                                                            I

                                                                                                                            'I
                                                                                                                            I

        EXCHANGE DATA REGARDING LOCAL                                                                                       I

          INFRASTRUCTURE NETWORKS                                                                                           ''
                                                                                                                             ''
                                                                                                                            I
                                                                                                                            I
                                                                                                                             '
                                    YES                                                                                     I
                                                                                                                            I
                                                                                                                            I
                                                                                                                            I

                                                                                                                            'I
                                                                                                                            I

                                                                                                                            I
                                                                                                                            I '
                           COMMUNICATE VIA nth                                                                              '''
                                                                                                                            I '
                    INFRASTRUCTURE WIRELESS NETWORK            I                                                            I '
                                                               '
                                                               ~~
                                                                                                                            :
                                                                                                                            I

                                        64                          ---~~,,         Y'"'S                                   :
                                                                    ,-----'
                                                                              --
                                                                                   ~- t   ~~
                                                                                                                            u
                                                                                                                            :'
                                                                                               .... ..,. .............      :
                                                                                                                         ~..a

         YES
                                          65
                                                       CONNECT TO HOST SERVER
                                                                                               66


                                                         HOST SERVER SENDS
                                                            !PADDRESS                          67

                                                EARPHONE CONNECT TO STREAMING                                            68
                                               DIGITAL AUDIO CONTENT SERVER USING
                                                            IP ADDRESS


                                                 YES                                 NO



                                                                    69
                                        FIG. 6
U.S. Patent    Nov. 5, 2019        Sheet 12 of 16                US 10,469,934 B2




                     ------------------------------------~I
                                                          I
                                                          I
                                                          I
                                                          I
                                                          I
                                                          ''
                                                           ''I
                                                             I
                                                          I
                                                          I
                                                          I
                                                          I
                                                          I
                                                          I
              ?5-, ~,                                     I
                                                          I
                    I
                    I
                    I


      er:
                    ''                                    ''
                    a____________________________________ _

      LU
      >
      CIC'.
      LU
      U)
      f--
      U'.)
      0
      =
U.S. Patent       Nov. 5, 2019            Sheet 13 of 16             US 10,469,934 B2




                          !
                          I
                          I


               ,;:\"j
                          ''
                          I
              c=;.-...,
              <.,Y"_",  -1
                          I

                          I

                          ''
                          ''
                          !
                          I
                          I
                          i
                          I
                          I

                          :____________________________________ _:
                          ;

      =
      LU
      ~
      LU
      U:)
      1-
      u::,
      C)

      =
U.S. Patent   Nov. 5, 2019   Sheet 14 of 16   US 10,469,934 B2




                         FIG. 9
U.S. Patent   Nov. 5, 2019   Sheet 15 of 16   US 10,469,934 B2




                                              10b




                         FIG. 10
U.S. Patent   Nov. 5, 2019      Sheet 16 of 16   US 10,469,934 B2




              10




                             FIG. 11
                                                   US 10,469,934 B2
                              1                                                                     2
      SYSTEM WITH WIRELESS EARPHONES                                  rece1vmg streaming audio from a data source, such as a
                                                                      digital audio player or a computer, over an ad hoc wireless
                    PRIORITY CLAIM                                    network. When the data source and the earphone are out of
                                                                      range via the ad hoc wireless network, they may transition
   The present application claims priority as a continuation     5    automatically to a common infrastructure wireless network
to U.S. nonprovisional patent application Ser. No. 16/182,
                                                                      (e.g., a wireless LAN). If there is no common infrastructure
927, filed Nov. 7, 2018, which is a continuation of U.S.
                                                                      wireless network for both the data source and the earphone,
nonprovisional patent application Ser. No. 15/962,305, filed
Apr. 25, 2018, now U.S. Pat. No. 10,206,025, which is a               the earphone may connect via an available infrastructure
continuation of U.S. nonprovisional patent application Ser.           wireless network to a host server. The host server may, for
No. 15/650,362, filed Jul. 14, 2017, now U.S. Pat. No.           10   example, broadcast streaming audio to the earphone and/or
9,986,325, issued May 29, 2018, which is a continuation of            transmit to the earphone a network address (e.g., an Internet
U.S. nonprovisional patent application Ser. No. 15/293,785,           Protocol (IP) address) for a network-connected content
filed Oct. 14, 2016, now U.S. Pat. No. 9,729,959, issued              server that streams digital audio. The earphone may then
Aug. 8, 2017, which is a continuation ofU.S. nonprovisional           connect to the content server using the IP address. The
patent application Ser. No. 15/082,040, filed Mar. 28, 2016,     15   content server may be an Internet radio server, including, for
now U.S. Pat. No. 9,497,535, issued Nov. 15, 2016, which              example, an Internet radio server that broadcasts streaming
is a continuation of U.S. nonprovisional patent application           audio from the data source or some other content.
Ser. No. 14/695,696, filed Apr. 24, 2015, now U.S. Pat. No.              These and other advantageous, unique aspects of the
9,438,987, issued on Sep. 6, 2016, which is a continuation            wireless earphone are described below.
of U.S. nonprovisional patent application Ser. No. 13/609,       20
409, filed Sep. 11, 2012, now U.S. Pat. No. 9,049,502, issued                                  FIGURES
Jun. 2, 2015, which is a continuation of U.S. nonprovisional
patent application Ser. No. 13/459,291, filed Apr. 30, 2012,             Various embodiments of the present invention are
now U.S. Pat. No. 8,571,544, issued Oct. 29, 2013, which is           described herein by way of example in conjunction with the
a continuation of U.S. patent application Ser. No. 12/936,       25   following figures, wherein:
488, filed Dec. 20, 2010, now U.S. Pat. No. 8,190,203,                   FIGS. lA-lE are views ofa wireless earphone according
issued May 29, 2012, which is a national stage entry of
                                                                      to various embodiments of the present invention;
PCT/US2009/039754, filed Apr. 7, 2009, which claims
                                                                         FIGS. 2A-2D illustrate various communication modes for
priority to U.S. provisional patent application Ser. No.
61/123,265, filed Apr. 7, 2008, all of which are incorporated         a wireless earphone according to various embodiments of
herein by reference in their entireties.
                                                                 30   the present invention;
                                                                         FIG. 3 is a block diagram of a wireless earphone accord-
          CROSS-REFERENCE TO RELATED                                  ing to various embodiments of the present invention;
                 APPLICATIONS                                            FIGS. 4A-4B show the wireless earphone connected to
                                                                      another device according to various embodiments of the
   U.S. nonprovisional patent application Ser. No. 14/031,       35   present invention;
938, filed Sep. 13, 2013, now U.S. Pat. No. 8,655,420,                   FIG. 5 is a diagram of a process implemented by a host
issued Feb. 18, 2014, is also a continuation of U.S. nonpro-          server according to various embodiments of the present
visional patent application Ser. No. 13/609,409, filed Sep.           invention;
11, 2012, now U.S. Pat. No. 9,049,502, mentioned above.                  FIG. 6 is a diagram of a process implemented by the
                                                                 40   wireless earphone to transition automatically between wire-
                     BACKGROUND                                       less networks according to various embodiments of the
                                                                      present invention;
   Digital audio players, such as MP3 players and iPods, that            FIGS. 7, 8 and 10 illustrate communication systems
store and play digital audio files, are very popular. Such
                                                                      involving the wireless earphone according to var10us
devices typically comprise a data storage unit for storing and
                                                                 45   embodiments of the present invention;
playing the digital audio, and a headphone set that connects
to the data storage unit, usually with a¼" or a 3.5 mm jack              FIG. 9 is a diagram of a headset including a wireless
and associated cord. Often the headphones are in-ear type             earphone and a microphone according to various embodi-
headphones. The cord, however, between the headphones                 ments of the present invention; and
and the data storage unit can be cumbersome and annoying                 FIG. 11 is a diagram of a pair of wireless earphones with
to users, and the length of the cord limits the physical         50   a dongle according to various embodiments of the present
distance between the data storage unit and the headphones.            invention.
Accordingly, some cordless headphones have been pro-
posed, such as the Monster iFreePlay cordless headphones                                    DESCRIPTION
from Apple Inc., which include a docking port on one of the
earphones that can connect directly to an iPod Shuffle.          55      In one general aspect, the present invention is directed to
Because they have the docking port, however, the Monster              a wireless earphone that receives streaming audio data via ad
iFreePlay cordless headphones from Apple are quite large              hoc wireless networks and infrastructure wireless networks,
and are not in-ear type phones. Recently, cordless head-              and that transitions seamlessly between wireless networks.
phones that connect wirelessly via IEEE 802.11 to a WLAN-             The earphone may comprise one or more in-ear, on-ear, or
ready laptop or personal computer (PC) have been proposed,       60   over-ear speaker elements. Two exemplary in-ear earphone
but such headphones are also quite large and not in-ear type          shapes for the wireless earphone 10 are shown in FIGS. lA
phones.                                                               and lB, respectively, although in other embodiments the
                                                                      earphone may take different shapes and the exemplary
                        SUMMARY                                       shapes shown in FIGS. lA and lB are not intended to be
                                                                 65   limiting. In one embodiment, the earphone transitions auto-
  In one general aspect, the present invention is directed to         matically and seamlessly, without user intervention,
a wireless earphone that comprises a transceiver circuit for          between communication modes. That is, the earphone may
                                                    US 10,469,934 B2
                               3                                                                      4
transition automatically from an ad hoc wireless network to                In other embodiments, the earphone 10 may comprise a
an infrastructure wireless network, without user interven-              hanger bar 17 that allows the earphone 10 to clip to, or hang
tion. As used herein, an "ad hoc wireless network" is a                 on, the user's ear, as shown in the illustrated embodiment of
network where two (or more) wireless-capable devices, such              FIGS. lD-lE. FIG. lD is a perspective view of the earphone
as the earphone and a data source, communicate directly and        5    and FIG. lE is a side view according to one embodiment. As
wirelessly, without using an access point. An "infrastructure           shown in the illustrated embodiment, the earphone 10 may
wireless network," on the other hand, is a wireless network             comprise dual speaker elements 106-A, 106-B. One of the
that uses one or more access points to allow a wireless-                speaker elements (the smaller one) 106-A is sized to fit into
                                                                        the cavum concha of the listener's ear and the other element
capable device, such as the wireless earphone, to connect to
                                                                   10   (the larger one) 106-B is not. The listener may use the
a computer network, such as a LAN or WAN (including the
                                                                        hanger bar to position the earphone on the listener's ear. In
Internet).
                                                                        that connection, the hanger bar may comprise a horizontal
   FIGS. lA and 1B show example configurations for a
                                                                        section that rests upon the upper external curvature of the
wireless earphone 10 according to various embodiments of                listener's ear behind the upper portion of the auricula (or
the present invention. The examples shown in FIGS. lA and          15   pinna). The earphone may comprise a knurled knob that
1B are not limiting and other configurations are within the             allows the user to adjust finely the distance between the
scope of the present invention. As shown in FIGS. lA and                horizontal section of the hanger bar and the speaker ele-
1B, the earphone 10 may comprise a body 12. The body 12                 ments, thereby providing, in such embodiments, another
may comprise an ear canal portion 14 that is inserted in the            measure of adjustability for the user. More details regarding
ear canal of the user of the earphone 10. In various embodi-       20   such a dual element, adjustable earphone may be found in
ments, the body 12 also may comprise an exterior portion 15             U.S. provisional patent application Ser. No. 61/054,238,
that is not inserted into user's ear canal. The exterior portion        which is incorporated herein by reference in its entirety.
15 may comprise a knob 16 or some other user control (such                 FIGS. 2A-2D illustrate various communication modes for
as a dial, a pressure-activated switch, lever, etc.) for adjust-        a wireless data communication system involving the ear-
ing the shape of the ear canal portion 14. That is, in various     25   phone 10 according to embodiments of the present inven-
embodiments, activation (e.g. rotation) of the knob 16 may              tion. As shown in FIG. 2A, the system comprises a data
cause the ear canal portion 14 to change shape so as to, for            source 20 in communication with the earphone 10 via an ad
example, radially expand to fit snugly against all sides of the         hoc wireless network 24. The earphone 10, via its trans-
user's ear canal. Further details regarding such a shape-               ceiver circuit (described in more detail below), may com-
changing earbud earphone are described in application PCT/         30   municate wirelessly with a data source 20, which may
US08/88656, filed 31 Dec. 2008, entitled "Adjustable Shape              comprise a wireless network adapter 22 for transmitting the
Earphone," which is incorporated herein by reference in its             digital audio wirelessly. For example, the data source 20
entirety. The earphone 10 also may comprise a transceiver               may be a digital audio player (DAP), such as an mp3 player
circuit housed within the body 12. The transceiver circuit,             or an iPod, or any other suitable digital audio playing device,
described further below, may transmit and receive the wire-        35   such as a laptop or personal computer, that stores and/or
less signals, including receive streaming audio for playing             plays digital audio files. In other embodiments, the data
by the earphone 10. The transceiver circuit may be housed               source 20 may generate analog audio, and the wireless
in the exterior portion 15 of the earphone 10 and/or in the ear         network adapter 22 may encode the analog audio into digital
canal portion 14.                                                       format for transmission to the earphone 10.
   Although the example earphones 10 shown in FIGS. lA             40      The wireless network adapter 22 may be an integral part
and 1B include a knob 16 for adjusting the shape of the ear             of the data source 20, or it may be a separate device that is
canal portion 14, the present invention is not so limited, and          connected to the data source 20 to provide wireless connec-
in other embodiments, different means besides a knob 16                 tivity for the data source 20. For example, the wireless
may be used to adjust the ear canal portion 14. In addition,            network adapter 22 may comprise a wireless network inter-
in other embodiments, the earphone 10 may not comprise a           45   face card (WNIC) or other suitable transceiver that plugs
shape-changing ear canal portion 14.                                    into a USB port or other port or jack of the data source 20
   In various embodiments, the user may wear two discrete               (such as a TRS connector) to stream data, e.g., digital audio
wireless earphones 10: one in each ear. In such embodi-                 files, via a wireless network (e.g., the ad hoc wireless
ments, each earphone 10 may comprise a transceiver circuit.             network 24 or an infrastructure wireless network). The
In such embodiments, the earphones 10 may be connected             50   digital audio transmitted from the data source 20 to the
by a string or some other cord-type connector to keep the               earphone 10 via the wireless networks may comprise com-
earphones 10 from being separated.                                      pressed or uncompressed audio. Any suitable file format
   In other embodiments, as shown in FIG. lC, a headband                may be used for the audio, including mp3, lossy or lossless
19 may connect the two (left and right) earphones 10. The               WMA, Vorbis, Musepack, FLAC, WAY, AIFF, AU, or any
headband 19 may be an over-the-head band, as shown in the          55   other suitable file format.
example of FIG. lC, or the headband may be a behind-the-                   When in range, the data source 20 may communicate with
head band. In embodiments comprising a headband 19, each                the earphone 10 via the ad hoc wireless network 24 using
earphone 10 may comprise a transceiver circuit; hence, each             any suitable wireless communication protocol, including
earphone 10 may receive and transmit separately the wire-               Wi-Fi (e.g., IEEE 802.lla/b/g/n), WiMAX (IEEE 802.16),
less communication signals. In other embodiments compris-          60   Bluetooth, Zigbee, UWB, or any other suitable wireless
ing a headband 19, only one earphone 10 may comprise the                communication protocol. For purposes of the description to
transceiver circuit, and a wire may run along the headband              follow, it is assumed that the data source 20 and the earphone
19 to the other earphone 10 to connect thereby the trans-               10 communicate using a Wi-Fi protocol, although the inven-
ceiver circuit to the acoustic transducer in the earphone that          tion is not so limited and other wireless communication
does not comprise the transceiver circuit. The embodiment          65   protocols may be used in other embodiments of the inven-
shown in FIG. lC comprises on-ear earphones 10; in other                tion. The data source 20 and the earphone 10 are considered
embodiments, in-ear or over-ear earphones may be used.                  in range for the ad hoc wireless network 24 when the signal
                                                   US 10,469,934 B2
                              5                                                                      6
strengths (e.g., the RSSI) of the signals received by the two         networks 30a, 42 to receive and process digital audio from
devices are above a threshold minimum signal strength                 the streaming digital audio content server 70.
level. For example, the data source 20 and the earphone 10               The digital audio content server 70 may be, for example,
are likely to be in range for an ad hoc wireless network when         an Internet radio station server. The digital audio content
then are in close proximity, such as when the wearer of the      5    server 70 may stream digital audio over the network 42 (e.g.,
earphone 10 has the data source 20 on his/her person, such            the Internet), which the earphone 10 may receive and
as in a pocket, strapped to their waist or arm, or holding the        process. In one embodiment, the streaming digital audio
data source in their hand.                                            content server 70 may stream digital audio received by the
   When the earphone 10 and the data source 20 are out of             streaming digital audio content server 70 from the data
                                                                 10   source 20. For example, where the data source 20 is a
range for the ad hoc wireless network 24, that is, when the
                                                                      wireless-capable device, such as a portable DAP, the data
received signals degrade below the threshold minimum
                                                                      source 20 may connect to the streaming digital audio content
signal strength level, both the earphone 10 and the data
                                                                      server 70 via a wireless network 30b and the network 42.
source 20 may transition automatically to communicate over            Alternatively, where for example the data source 20 is
an infrastructure wireless network (such as a wireless LAN       15   non-wireless-capable device, such as a PC, the data source
(WLAN)) 30 that is in the range of both the earphone 10 and           20 may have a direct wired connection to the network 42.
the data source 20, as shown in FIG. 2B. The earphone 10              After being authenticated by the streaming digital audio
and the data source 20 (e.g., the wireless network adapter            content server 70, the data source 20 may stream digital
22) may include firmware, as described further below, that            audio to the streaming digital audio content server 70, which
cause the components to make the transition to a common          20   may broadcast the received digital audio over the network
infrastructure wireless network 30 automatically and seam-            42 (e.g., the Internet). In such a manner, the user of the
lessly, e.g., without user intervention. The earphone 10 may          earphone 10 may listen to audio from the data source 20
cache the received audio in a buffer or memory for a time             even when (i) the earphone 10 and the data source 20 are not
period before playing the audio. The cached audio may be              in communication via an ad hoc wireless network 24 and (ii)
played after the connection over the ad hoc wireless network     25   the earphone 10 and the data source 20 are not in commu-
is lost to give the earphone 10 and the data source 20 time           nication via a common local infrastructure wireless network
to connect via the infrastructure wireless network.                   30.
   For example, as shown in FIG. 2B, the infrastructure                  FIG. 3 is a block diagram of the earphone 10 according to
network may comprise an access point 32 that is in the range          various embodiments of the present invention. In the illus-
of both the data source 20 and the earphone 10. The access       30   trated embodiment, the earphone 10 comprises a transceiver
point 32 may be an electronic hardware device that acts as            circuit 100 and related peripheral components. As shown in
a wireless access point for, and that is connected to, a wired        FIG. 3, the peripheral components of the earphone 10 may
and/or wireless data communication network 33, such as a              comprise a power source 102, a microphone 104, one or
LAN or WAN, for example. The data source 20 and the                   more acoustic transducers 106 (e.g., speakers), and an
earphone 10 may both communicate wirelessly with the             35   antenna 108. The transceiver circuit 100 and some of the
access point 32 using the appropriate network data protocol           peripheral components (such as the power source 102 and
(a Wi-Fi protocol, for example). The data source 20 and the           the acoustic transducers 106) may be housed within the body
earphone 10 may both transition automatically to an agreed-           12 of the earphone 10 (see FIG. 1). Other peripheral com-
upon WLAN 30 that is in the range of both devices when                ponents, such as the microphone 104 and the antenna 108
they cannot communicate satisfactorily via the ad hoc wire-      40   may be external to the body 12 of the earphone 10. In
less network 24. A procedure for specifying an agreed-upon            addition, some of the peripheral components, such as the
infrastructure wireless network 30 is described further               microphone 104, are optional in various embodiments.
below. Alternatively, the infrastructure wireless network 30             In various embodiments, the transceiver circuit 100 may
may have multiple access points 32a-b, as shown in FIG.               be implemented as a single integrated circuit (IC), such as a
2C. In such an embodiment, the data source 20 may com-           45   system-on-chip (SoC), which is conducive to miniaturizing
municate wirelessly with one access point 32b and the                 the components of the earphone 10, which is advantageous
earphone 10 may communicate wirelessly with another                   if the earphone 10 is to be relatively small in size, such as
access point 32a of the same infrastructure wireless network          an in-ear earphone (see FIGS. lA-1B for example). In
30. Again, the data source 20 and the earphone 10 may                 alternative embodiments, however, the components of the
transition to an agreed-upon WLAN.                               50   transceiver circuit 100 could be realized with two or more
   If there is no suitable common infrastructure wireless             discrete ICs or other components, such as separate ICs for
network over which the earphone 10 and the data source 20             the processors, memory, and RF (e.g., Wi-Fi) module, for
can communicate, as shown in FIG. 2D, the earphone 10                 example.
may transition to communicate with an access point 32a for               The power source 102 may comprise, for example, a
an available (first) wireless network (e.g., WLAN) 30a that      55   rechargeable or non-rechargeable battery (or batteries). In
is in the range of the earphone 10. In this mode, the earphone        other embodiments, the power source 102 may comprise one
10 may connect via the wireless network 30a to a network-             or more ultracapacitors (sometimes referred to as superca-
enabled host server 40. The host server 40 may be connected           pacitors) that are charged by a primary power source. In
to the wireless network 30a via an electronic data commu-             embodiments where the power source 102 comprises a
nication network 42, such as the Internet. In one mode, the      60   rechargeable battery cell or an ultracapacitor, the battery cell
host server 40 may transmit streaming digital audio via the           or ultracapacitor, as the case may be, may be charged for use,
networks 33a, 42 to the earphone 10. In another mode, the             for example, when the earphone 10 is connected to a
host server 40 may transmit to the earphone 10 a network              docking station or computer. The docking station may be
address, such as an Internet Protocol (IP) address, for a             connected to or part of a computer device, such as a laptop
streaming digital audio content server 70 on the network 42.     65   computer or PC. In addition to charging the rechargeable
Using the received IP address, the earphone 10 may connect            power source 102, the docking station and/or computer may
to the streaming digital audio content server 70 via the              facilitate downloading of data to and/or from the earphone
                                                   US 10,469,934 B2
                              7                                                                      8
10. In other embodiments, the power source 102 may                    10 could connect directly to a data source 20, such as the
comprise capacitors passively charged with RF radiation,              DAP 210 or the computer 202, through the USB port 130.
such as described in U.S. Pat. No. 7,027,311. The power               In addition, through the USB port 130, the earphone 10 may
source 102 may be coupled to a power source control                   connect to a PC 202 or docking station 202 to charge up the
module 103 of transceiver circuit 100 that controls and          5    power source 102 and/or to get downloads (e.g., data or
monitors the power source 102.                                        firmware).
   The acoustic transducer(s) 106 may be the speaker ele-                According to various embodiments, the earphone 10 may
ment(s) for conveying the sound to the user of the earphone           have an associated web page that a user may access through
10. According to various embodiments, the earphone 10 may             the host server 40 (see FIG. 2D) or some other server. An
comprise one or more acoustic transducers 106. For embodi-       10
                                                                      authenticated user could log onto the website from a client
ments having more than one transducer, one transducer may
                                                                      computing device 50 (e.g., laptop, PC, handheld computer
be larger than the other transducer, and a crossover circuit
                                                                      device, etc., including the data source 20) (see FIG. 2D) to
(not shown) may transmit the higher frequencies to the
smaller transducer and may transmit the lower frequencies             access the web page for the earphone 10 to set various
to the larger transducer. More details regarding dual element    15
                                                                      profile values for the earphone 10. For example, at the web
earphones are provided in U.S. Pat. No. 5,333,206, assigned           site, the user could set various content features and filters, as
to Koss Corporation, which is incorporated herein by ref-             well as adjust various sound control features, such as treble,
erence in its entirety.                                               bass, frequency settings, noise cancellation settings, etc. In
   The antenna 108 may receive and transmit the wireless              addition, the user could set preferred streaming audio sta-
signals from and to the wireless networks 24, 30. A RF (e.g.,    20   tions, such as preferred Internet radio stations or other
Wi-Fi) module 110 of the transceiver circuit 100 in com-              streaming audio broadcasts. That way, instead oflistening to
munication with the antenna 108 may, among other things,              streaming audio from the data source 20, the user could
modulate and demodulate the signals transmitted from and              listen to Internet radio stations or other streaming audio
received by the antenna 108. The RF module 110 commu-                 broadcasts received by the earphone 10. In such an operating
nicates with a baseband processor 112, which performs other      25   mode, the earphone user, via the web site, may prioritize a
functions necessary for the earphone 10 to communicate                number of Internet radio stations or other broadcast sources
using the Wi-Fi (or other communication) protocol.                    (hosted by streaming digital audio content servers 70). With
   The baseband processor 112 may be in communication                 reference to FIG. 7, the host server 40 may send the IP
with a processor unit 114, which may comprise a micropro-             address for the earphone user's desired (e.g., highest prior-
cessor 116 and a digital signal processor (DSP) 118. The         30   ity) Internet radio station to the earphone 10. A button 11 on
microprocessor 116 may control the various components of              the earphone 10, such as on the rotating dial 16 as shown in
the transceiver circuit 100. The DSP 114 may, for example,            the examples of FIGS. lA and 1B, may allow the user to
perform various sound quality enhancements to the digital             cycle through the preset preferred Internet radio stations.
audio received by the baseband processor 112, including               That is, for example, when the user presses the button 11, an
noise cancellation and sound equalization. The processor         35   electronic communication may be transmitted to the host
unit 114 may be in communication with a volatile memory               server 40 via the wireless network 30, and in response to
unit 120 and a non-volatile memory unit 122. A memory                 receiving the communication, the host server 40 may send
management unit 124 may control the processor unit's                  the IP address for the user's next highest rated Internet radio
access to the memory units 120, 122. The volatile memory              station via the network 42 to the earphone 10. The earphone
122 may comprise, for example, a random access memory            40   10 may then connect to the streaming digital audio content
(RAM) circuit. The non-volatile memory unit 122 may                   server 70 for that Internet radio station using the IP address
comprise a read only memory (ROM) and/or flash memory                 provided by the host server 40. This process may be
circuits. The memory units 120, 122 may store firmware that           repeated, e.g., cycled through, for each preset Internet radio
is executed by the processor unit 114. Execution of the               station configured by the user of the earphone 10.
firmware by the processor unit 114 may provide various           45      At the web site for the earphone 10 hosted on the host
functionality for the earphone 10, such as the automatic              server 40, in addition to establishing the identification of
transition between wireless networks as described herein.             digital audio sources (e.g., IDs for the user's DAP or PC)
The memory units 120, 122 may also cache received digital             and earphones, the user could set parental or other user
audio.                                                                controls. For example, the user could restrict certain Internet
   A digital-to-analog converter (DAC) 125 may convert the       50   radio broadcasts based on content or parental ratings, etc.
digital audio from the processor unit 114 to analog form for          That is, for example, the user could configure a setting
coupling to the acoustic transducer(s) 106. An I2 S interface         through the web site that prevents the host server 40 from
126 or other suitable serial or parallel bus interface may            sending an IP address for a streaming digital audio content
provide the interface between the processor unit 114 and the          server 70 that broadcasts explicit content based on a rating
DAC 125. An analog-to-digital converter (ADC) 128, which         55   for the content. In addition, if a number of different ear-
also communicates with the I 2 S interface 126, may convert           phones 10 are registered to the same user, the user could
analog audio signals picked up by the microphone 104 for              define separate controls for the different earphones 10 (as
processing by the processor unit 114.                                 well as customize any other preferences or settings particu-
   The transceiver circuit 100 also may comprise a USB or             lar to the earphones 10, including Internet radio stations,
other suitable interface 130 that allows the earphone 10 to be   60   sound quality settings, etc. that would later be downloaded
connected to an external device via a USB cable or other              to the earphones 10). In addition, in modes where the host
suitable link. As shown in FIG. 4A, the external device may           server 40 streams audio to the earphone 10, the host server
be a docking station 200 connected to a computer device               40 may log the files or content streamed to the various
202. Also, in various embodiments, the earphone 10 could              earphones 10, and the user could view at the web site the
be connected directly to the computer 202 without the            65   files or content that were played by the earphones 10. In that
docking station 200. In addition, the external device may be          way, the user could monitor the files played by the earphones
a DAP 210, as shown in FIG. 4B. In that way, the earphone             10.
                                                    US 10,469,934 B2
                               9                                                                     10
   In addition, the host server 40 may provide a so-called              download the update to the client computing device 202 at
eavesdropping function according to various embodiments.                step 51. Conversely, if the host server 40 determines that,
The eavesdropping service could be activated via the web                given the size of the update and the current data rate for the
site. When the service is activated, the host server 40 may             earphone 10 that the performance of the earphone 10 will not
transmit the content that it is delivering to a first earphone     5    be adversely affected, the host server 40 may transmit the
l0a to another, second earphone lOb, as shown in FIG. 8.                update wirelessly to the earphone 10 at step 52.
Alternatively, the host server 40 may transmit to the second                As mentioned above, the processor unit 114 of the speak-
earphone 10b the most recent IP address for a streaming                 erphones 14 may be programmed, via firmware stored in the
digital audio content server 70 that was sent to the first              memory 120, 122, to have the ability to transition automati-
earphone 10a. The second earphone 10b may then connect             10   cally from the ad hoc wireless network 24 to an infrastruc-
to the streaming digital audio content server 70 that the first         ture wireless network 30 (such as a WLAN) when the
earphone 10a is currently connected. That way, the user of              quality of the signal on the ad hoc wireless network 24
the second earphone lOb, which may be a parent, for                     degrades below a suitable threshold (such as when the data
example, may directly monitor the content being received by             source 20 is out of range for an ad hoc wireless network). In
the first earphone 10a, which may belong to a child of the         15   that case, the earphone 10 and the data source 20 may
parent.                                                                 connect to a common infrastructure wireless network (e.g.,
   This function also could be present in the earphones 10              WLAN) (see, for example, FIGS. 2B-2C). Through the web
themselves, allowing a parent (or other user) to join an                site for the earphone 10, described above, the user could
ad-hoc wireless network and listen to what their child (or              specify a priority of infrastructure wireless networks 30 for
other listener) is hearing. For example, with reference to         20   the data source 20 and the earphone 10 to connect to when
FIG. 10, a first earphone lOa may receive wireless audio,               the ad hoc wireless network 24 is not available. For example,
such as from the data source 20 or some other source, such              the user could specify a WLAN servicing his/her residence
as the host server 40. The first earphone 10a may be                    first, a WLAN servicing his/her place of employment sec-
programmed with firmware to broadcast the received audio                ond, etc. During the time that the earphone 10 and the data
to a second earphone lOb via an ad hoc wireless network 24.        25   source 20 are connected via the ad hoc wireless network 24,
That way, the wearer of the second earphone 10b can                     the earphone 10 and the data source 20 may exchange data
monitor in real-time the content being played by the first              regarding which infrastructure networks are in range. When
earphone lOa.                                                           the earphone 10 and the data source 20 are no longer in range
   At the web site, the user may also specify the identifica-           for the ad hoc wireless network 24 (that is, for example, the
tion number ("ID") of their earphone(s) 10, and the host           30   signals between the device degrade below an acceptable
server 40 may translate the ID to the current internet                  level), they may both transition automatically to the highest
protocol (IP) addresses for the earphone 10 and for the data            prioritized infrastructure wireless network whose signal
source 20. This allows the user to find his or her data source          strength is above a certain threshold level. That way, even
20 even when it is behind a firewall or on a changing IP                though the earphone 10 and the data source 20 are out of
address. That way, the host server 40 can match the audio          35   range for the ad hoc wireless network 24, the earphone 10
from the data source 20 to the appropriate earphone 10 based            may still receive the streaming audio from the data source 20
on the specified device ID. The user also could specify a               via the infrastructure wireless network 30 (see FIGS.
number of different data sources 20. For example, the user's            2B-2C).
DAP may have one specified IP address and the user's home                   When none of the preferred infrastructure networks is in
(or work) computer may have another specified IP address.          40   range, the earphone 10 may connect automatically to the
Via the web site hosted by the host server 40, the user could           host server 40 via an available infrastructure wireless net-
specify or prioritize from which source (e.g., the user's DAP           work 30 (see FIG. 2D), e.g., the infrastructure wireless
or computer) the earphone 10 is to receive content.                     network 30 having the highest RSSI and to which the
   The host server 40 (or some other server) may also push              earphone 10 is authenticated to use. The host server 40, as
firmware upgrades and/or data updates to the earphone 10           45   mentioned above, may transmit IP addresses to the earphone
using the IP addresses of the earphone 10 via the networks              10 for streaming digital audio content servers 70 or the host
30, 42. In addition, a user could download the firmware                 sever 40 may stream digital audio to the earphone 10 itself
upgrades and/or data updates from the host server 40 to the             when in this communication mode.
client computing device 202 (see FIG. 4A) via the Internet,                 FIG. 6 is a diagram of the process flow, according to one
and then download the firmware upgrades and/or data                50   embodiment, implemented by the transceiver circuit 100 of
updates to the earphone 10 when the earphone 10 is con-                 the earphone 10. The process shown in FIG. 6 may be
nected to the client computer device 202 (such as through a             implemented in part by the processor unit 114 executing
USB port and/or the docking station 200).                               firmware stored in a memory unit 120, 122 of the transceiver
   Whether the downloads are transmitted wirelessly to the              circuit 100. At step 61, the earphone 10 may determine if it
earphone 10 or via the client computing device 202 may             55   can communicate with the data source 20 via an ad hoc
depend on the current data rate of the earphone 10 and the              wireless network 24. That is, the earphone 10 may determine
quantity of data to be transmitted to the earphone 10. For              if the strength of the wireless signals from the data source 20
example, according to various embodiments, as shown in the              exceed some minimum threshold. If so, the data source 20
process flow of FIG. 5, the host server 40 may be pro-                  and the earphone 10 may communicate wirelessly via the ad
grammed, at step 50, to make a determination, based on the         60   hoc wireless network 24 (see FIG. 2A). While in this
current data rate for the earphone 10 and the size of the               communication mode, at step 62, the data source 20 and the
update, whether the update should be pushed to the earphone             earphone 10 also may exchange data regarding the local
10 wirelessly (e.g., via the WLAN 30a in FIG. 2D). If the               infrastructure wireless networks, if any, in the range of the
update is too large and/or the current data rate is too low that        data source 20 and the earphone 10, respectively. For
the performance of the earphone 10 will be adversely               65   example, the earphone 10 may transmit the ID of local
affected, the host server 40 may refrain from pushing the               infrastructure wireless networks 30 that the earphone 10 can
update to the earphone 10 wirelessly and wait instead to                detect whose signal strength (e.g., RSSI) exceeds some
                                                    US 10,469,934 B2
                             11                                                                     12
minimum threshold level. Similarly, the data source 20 may             songs or other audio files listened to by the wearer over an
transmit the ID the local infrastructure wireless networks 30          Internet radio station. The approval/disapproval rating,
that the data source 20 can detect whose signal strength (e.g.,        along with metadata for the song received by the earphone
RSSI) exceeds some minimum threshold level. The ear-                   10 with the streaming audio, may be transmitted from the
phone 10 may save this data in a memory unit 120, 122.            5    transceiver circuit 100 of the earphone 10 back to the host
Similarly, the data source 20 may store in memory the                  server 40, which may log the songs played as well as the
wireless networks that the earphone 10 is detected.                    ratings for the various songs/audio files. In addition to being
   The data source 20 and the earphone 10 may continue to              able to view the logs at the website, the host server 40 (or
communicate via the ad hoc wireless network mode 24 until              some other server) may send an email or other electronic
they are out of range (e.g., the signal strengths degrade         10
                                                                       communication to the earphone user, at a user specified
below a minimum threshold level). If an ad hoc wireless
                                                                       email address or other address, which the user might access
network 24 is not available at block 61, the transceiver
                                                                       from their client communication device 50 (see FIG. 2D).
circuit 100 and the data source 20 may execute a process,
shown at block 63, to connect to the user's highest priori-            The email or other electronic communication may contain a
tized infrastructure wireless network 30. For example, of the     15
                                                                       listing of the song/audio files for which the user gave
infrastructure wireless networks whose signal strength                 approval ratings using the button 11 or other user selection
exceeded the minimum threshold for both the earphone 10                device. Further, the email or other electronic communication
and the data source 20 determined at step 62, the earphone             may provide a URL link for a URL at which the user could
10 and the data source 20 may both transition to the                   download song/audio files that the user rated (presumably
infrastructure wireless network 30 having the highest prior-      20   song/audio files for which the user gave an approval rating).
ity, as previously set by the user (seen FIGS. 2B-2C, for              In some instances, the user may be required to pay a fee to
example). For example, if the user's highest prioritized               download the song/audio file.
infrastructure wireless network 30 is not available, but the              The user song ratings also may be used by the host server
user's second highest prioritized infrastructure wireless net-         40 to determine the user's musical preferences and offer new
work 30 is, the earphone 10 and the data source 20 may both       25   music that the user might enjoy. More details about gener-
transition automatically to the user's second highest priori-          ating user play lists based on song ratings may be found in
tized infrastructure wireless network 30 at block 64. As               published U.S. patent applications Pub. No. 2006/0212444,
shown by the loop with block 65, the earphone 10 and the               Pub. No. 2006/0206487, and Pub. No. 2006/0212442, and
data source 20 may continue to communicate via one of the              U.S. Pat. No. 7,003,515, which are incorporated herein by
user's prioritized infrastructure wireless networks 30 as long    30   reference in their entirety.
as the infrastructure wireless network 30 is available. If the            In addition or alternatively, the user could log onto a web
infrastructure wireless network becomes unavailable, the               site hosted by the host server 40 (or some other server) to
process may return to block 61.                                        view the approval/disapproval ratings that the user made via
   If, however, no ad hoc wireless network and none of the             the button 11 on the earphone 10. The web site may provide
user's prioritized infrastructure wireless networks are avail-    35   the user with the option of downloading the rated songs/
able, the earphone 10 may transition automatically to con-             audio files (for the host server 40 or some other server
nect to the host server 40 at block 66 (see FIG. 2D) using an          system) to their client computer device 50. The user could
available infrastructure wireless network 30. At block 67,             then have their earphone 10 connect to their client computer
the host server 40 may transmit an IP address to the earphone          device 50 as a data source 20 via an ad hoc wireless network
10 for one of the streaming digital audio content servers 70,     40   24 (see FIG. 2A) or via an infrastructure wireless network
and at block 68 the earphone 10 may connect to the                     (see FIGS. 2B-2D) to listen to the downloaded songs. In
streaming digital audio content server 70 using the received           addition, the user could download the song files from their
IP address. At step 69, as long as the earphone 10 is                  client computer device 50 to their DAP and listen to the
connected to the streaming digital audio content server 70,            downloaded song files from their DAP by using their DAP
the earphone 10 may continue to communicate in this mode.         45   as the data source 20 in a similar manner.
However, if the earphone 10 loses its connection to the                   Another application of the headsets may be in vehicles
digital audio content server 70, the process may return to             equipped with Wi-Fi or other wireless network connectivity.
block 61 in one embodiment. As mentioned above, at block               Published PCT application WO 2007/136620, which is
67, instead of sending an IP address for a streaming digital           incorporated herein by reference, discloses a wireless router
audio content server 70, the host server 40 may stream            50   for providing a Wi-Fi or other local wireless network for a
digital audio to the earphone 10. The user, when configuring           vehicle, such as a car, truck, boat, bus, etc. In a vehicle
their earphone 10 preferences via the web site, may specify            having a Wi-Fi or other local wireless network, the audio for
and/or prioritize whether the host server 40 is to send IP             other media systems in the vehicle could be broadcast over
addresses for the streaming digital audio content servers 70           the vehicle's wireless network. For example, if the vehicle
and/or whether the host server 40 is to stream audio to the       55   comprises a DVD player, the audio from the DVD system
earphone 10 itself.                                                    could be transmitted to the router and broadcast over the
   In another embodiment, the earphone 10 may be pro-                  vehicle's network. Similarly, the audio from terrestrial radio
grammed to transition automatically to the host server 40              stations, a CD player, or an audio cassette player could be
when the earphone 10 and the data source 20 are not in                 broadcast over the vehicle's local wireless network. The
communication via the ad hoc wireless network 24. That is,        60   vehicle's passengers, equipped with the earphones 10, could
in such an embodiment, the earphone 10 may not try to                  cycle through the various audio broadcasts (including the
connect via a local infrastructure wireless network 30 with            broadcasts from the vehicle's media system as well as
the data source 20, but instead transition automatically to            broadcasts from the host server 40, for example) using a
connect to the host server 40 (see FIG. 2D).                           selection button 11 on the earphone 10. The vehicle may also
   In various embodiments, as shown in FIG. 1B, the button        65   be equipped with a console or terminal, etc., through which
11 or other user selection device that allows the wearer of the        a passenger could mute all of the broadcasts for direct voice
earphone 10 to indicate approval and/or disapproval of                 communications, for example.
                                                     US 10,469,934 B2
                              13                                                                      14
   As described above, the earphones 10 may also include a               electrical signal to the at least one acoustic transducer 106.
microphone 104, as shown in the example of FIG. 9. The                   The wireless transceiver circuit also comprises firmware,
headset 90 shown in FIG. 9 includes two earphones 10, both               which when executed by the transceiver circuit, causes the
of which may include a transceiver circuit 100 or only one               transceiver circuit to: (i) receive digital audio wirelessly
of which may include the transceiver circuit, as discussed          5    from a data source 20 via an ad hoc wireless network 24
above. The microphone 104 could be used to broadcast                     when the data source 20 is in wireless communication range
communications from one earphone wearer to another ear-                  with the earphone 10 via the ad hoc wireless network 24; and
phone wearer. For example, one wearer could activate the                 (ii) when the data source 20 is not in wireless communica-
microphone by pressing a button 92 on the headset 90. The                tion range with the earphone 10 via the ad hoc wireless
headset 90 may then transmit a communication via an ad hoc          10   network 24, transition automatically to receive digital audio
wireless network 24 or other wireless network to a nearby                via an infrastructure wireless network 30.
recipient (or recipients) equipped with a headset 90 with a                 According to various implementations, the data source
transceiver circuit 100 in one or both of the earphones 10.              may comprise a portable digital audio player, such as an
When such communication is detected by the recipient's                   MP3 player, iPod, or laptop computer, or a nonportable
headset 90, the streaming audio received over the wireless          15   digital audio player, such as a personal computer. In addi-
network by the recipient's headset 90 may be muted, and the              tion, the transceiver circuit 100 may comprise: (i) a wireless
intercom channel may be routed to the transducer( s) of the              communication module 110 (such as a Wi-Fi or other
recipient's headset 90 for playing for the recipient. This               wireless communication protocol module); (ii) a processor
functionality may be valuable and useful where multiple                  unit 114 in communication with the wireless communication
wearers of the headsets 90 are in close proximity, such as on       20   module 110; (iii) a non-volatile memory unit 122 in com-
motorcycles, for example.                                                munication with the processor unit 114; and (iv) a volatile
   Another exemplary use of the earphones 10 is in a factory,            memory 120 unit in communication with the processor unit
warehouse, construction site, or other environment that                  114. The infrastructure wireless network may comprise a
might be noisy. Persons (e.g., workers) in the environment               WLAN. The transceiver circuit 100 may receive digital
could use the earphones 10 for protection from the surround-        25   audio from the data source 20 via the infrastructure wireless
ing noise of the environment. From a console or terminal, a              network 30 when the data source 20 is not in wireless
person (e.g., a supervisor) could select a particular recipient          communication range with the earphone 10 via the ad hoc
for a communication over the Wi-Fi network (or other local               wireless network 24. The transceiver circuit firmware, when
wireless network). The console or terminal may have but-                 executed by the transceiver circuit 100, may cause the
tons, dials, or switches, etc., for each user/recipient, or it      30   transceiver circuit 100 of the earphone 10 to transition
could have one button or dial through which the sender                   automatically to a pre-set infrastructure wireless network 30
could cycle through the possible recipients. In addition, the            that the data source 20 transitions to when the data source 20
console or terminal could have a graphical user interface,               is not in wireless communication range with the earphone 10
through which the sender may select the desired recipient(s ).           via the ad hoc wireless network 24 and when the pre-set
   As mentioned above, the earphones 10 may comprise a              35   infrastructure wireless network 30 is in range of both the
USB port. In one embodiment, as shown in FIG. 11, the user               earphone 10 and the data source 20. In addition, the trans-
may use an adapter 150 that connects to the USB port of                  ceiver circuit firmware, when executed by the transceiver
each earphone 10. The adapter 150 may also have a plug                   circuit 100, may cause the transceiver circuit 100 of the
connector 152, such as a 3.5 mm jack, which allows the user              earphone 10 to transmit data via the ad hoc wireless network
to connect the adapter 150 to devices having a correspond-          40   24 to the data source 20 regarding one or more infrastructure
ing port for the connector 152. When the earphones 10 detect             wireless networks 30 detected by the transceiver circuit 100
a connection via their USB interfaces in such a manner, the              when the earphone 10 and the data source 20 are commu-
Wi-Fi (or other wireless protocol) components may shut                   nicating via the ad hoc wireless network 24.
down or go into sleep mode, and the earphones 10 will route                 In addition, the transceiver circuit firmware, when
standard headphone level analog signals to the transducer(s)        45   executed by the transceiver circuit 100, may cause the
106. This may be convenient in environments where wire-                  transceiver circuit 100 of the earphone 10 to connect to a
less communications are not permitted, such as airplanes,                host server 40 via an available infrastructure wireless net-
but where there is a convenient source of audio contact. For             work 30 when the data source 20 is not in wireless com-
example, the adapter 150 could plug into a person's DAP.                 munication range with the earphone 10 via the ad hoc
The DSP 118 of the earphone 10 may still be operational in          50   wireless network 24. The earphone 10 may receive stream-
such a non-wireless mode to provide noise cancellation and               ing digital audio from the host server 40 via the infrastruc-
any applicable equalization.                                             ture wireless network 30. In addition, the earphone 10 may
   The examples presented herein are intended to illustrate              receive a first network address for a first streaming digital
potential and specific implementations of the embodiments.               audio content server 70 from the host server 40 via the
It can be appreciated that the examples are intended primar-        55   infrastructure wireless network 30. In addition, the earphone
ily for purposes of illustration for those skilled in the art. No        10 may comprise a user control, such as button 11, dial,
particular aspect of the examples is/are intended to limit the           pressure switch, or other type of user control, that, when
scope of the described embodiments.                                      activated, causes the earphone 10 to transmit an electronic
   According to various embodiments, therefore, the present              request via the infrastructure wireless network 30 to the host
invention is directed to an earphone 10 that comprises a            60   server 40 for a second network address for a second stream-
body 12, where the body 12 comprises: (i) at least one                   ing digital audio content server 70.
acoustic transducer 106 for converting an electrical signal to              In other embodiments, the present invention is directed to
sound; (ii) an antenna 108; and (iii) a transceiver circuit 100          a system that comprises: (i) a data source 20 for wirelessly
in communication with the at least one acoustic transducer               transmitting streaming digital audio; and (ii) a wireless
106 and the antenna 108. The transceiver circuit 100 is for         65   earphone 10 that is in wireless communication with the data
receiving and transmitting wireless signals via the antenna              source 20. In yet other embodiments, the present invention
108, and the transceiver circuit 100 is for outputting the               is directed to a communication system that comprises: (i) a
                                                     US 10,469,934 B2
                              15                                                                      16
host server 40; (ii) a first streaming digital audio content             the headset may further comprise an adapter or dongle 150
server 70 that is connected to the host server 40 via a data             connected to the first data port of the first earphone 10a and
network 42; and (iii) a wireless earphone 10 that is in                  to the second data port of the second earphone lOb, wherein
communication with the host server 40 via a wireless                     the adapter 150 comprises an output plug connector 152 for
network 30. The host server 40 is programmed to transmit to         5    connecting to a remote device.
the earphone 10 a first network address for the first stream-               In addition, according to other embodiments, the present
ing digital audio content server 70 on the data network 42.              invention is directed to a method that comprises the steps of:
The host server 40 and the streaming digital audio content               (i) receiving, by a wireless earphone, via an ad hoc wireless
server(s) 70 each may comprise one or more processor                     network, digital audio from a data source when the data
circuits and one or more memory circuits (e.g., ROM                 10   source is in wireless communication with the earphone via
circuits and/or RAM circuits).                                           the ad hoc wireless network; (ii) converting, by the wireless
   In yet another embodiment, the present invention is                   earphone, the digital audio to sound; and (iii) when the data
directed to a headset that comprises: (i) a first earphone 10a           source is not in wireless communication with the earphone,
that comprises one or more acoustic transducers lOb for                  transitioning automatically, by the earphone, to receive
converting a first electrical signal to sound; and (ii) a second    15   digital audio via an infrastructure wireless network.
earphone 10b, connected to the first earphone 10a, wherein                  In various implementations, the step of transitioning
the second earphone 10b comprises one or more acoustic                   automatically by the earphone to receive digital audio via an
transducers 10b for converting a second electrical signal to             infrastructure wireless network may comprises transitioning
sound. In one embodiment, the first earphone 10a com-                    automatically to receive digital audio from the data source
prises: (i) a first antenna 108; and (ii) a first transceiver       20   via an infrastructure wireless network when the data source
circuit 100 in communication with the one or more acoustic               is not in wireless communication range with the earphone
transducers 106 of the first earphone lOa and in communi-                via the ad hoc wireless network. In addition, the method may
cation with the first antenna 108. The first transceiver circuit         further comprise the step of receiving by the wireless
100 is for receiving and transmitting wireless signals via the           earphone from the data source via the ad hoc wireless
first antenna 108, and for outputting the first electrical signal   25   network data regarding one or more infrastructure wireless
to the one or more acoustic transducers 10b of the first                 networks detected by data source when the earphone and the
earphone lOa. The first transceiver circuit 100 also may                 data source are communicating via the ad hoc wireless
comprise firmware, which when executed by the first trans-               network.
ceiver circuit 100, causes the first transceiver circuit 100 to:            In addition, the step of transitioning automatically by the
(i) receive digital audio wirelessly from a data source 20 via      30   earphone to receive digital audio via an infrastructure wire-
an ad hoc wireless network 24 when the data source 20 is in              less network comprises may transitioning automatically to
wireless communication range with the first earphone 10a                 receive digital audio from a host sever via the infrastructure
via the ad hoc wireless network 24; and (ii) when the data               wireless network when the data source is not in wireless
source 20 is not in wireless communication range with the                communication range with the earphone via the ad hoc
first earphone 10a via the ad hoc wireless network 24,              35   wireless network. Additionally, the step of transitioning
transition automatically to receive digital audio via an                 automatically by the earphone to receive digital audio via an
infrastructure wireless network 30.                                      infrastructure wireless network may comprise: (i) receiving,
   In various implementations, the headset further may com-              by the wireless earphone via the infrastructure wireless
prise a head band 19 that is connected to the first and second           network, from a host server connected to the infrastructure
earphones 10. In addition, the headset 19 further may               40   wireless network, a network address for a streaming digital
comprise a microphone 104 having an output connected to                  audio content server; and (ii) connecting, by the wireless
the first transceiver circuit 100. In one embodiment, the first          earphone, to the streaming digital audio content server using
transceiver circuit 100 is for outputting the second electrical          the network address received from the host server.
signal to the one or more acoustic transducers 106 of the                   It is to be understood that the figures and descriptions of
second earphone 10b. In another embodiment, the second              45   the embodiments have been simplified to illustrate elements
earphone 10b comprises: (i) a second antenna 108; and (ii)               that are relevant for a clear understanding of the embodi-
a second transceiver circuit 100 in communication with the               ments, while eliminating, for purposes of clarity, other
one or more acoustic transducers 106 of the second earphone              elements. For example, certain operating system details for
10b and in communication with the second antenna 108. The                the various computer-related devices and systems are not
second transceiver circuit 100 is for receiving and transmit-       50   described herein. Those of ordinary skill in the art will
ting wireless signals via the second antenna 108, and for                recognize, however, that these and other elements may be
outputting the second electrical signal to the one or more               desirable in a typical processor or computer system. Because
acoustic transducers 106 of the second earphone lOb. The                 such elements are well known in the art and because they do
second transceiver circuit 100 may comprise firmware,                    not facilitate a better understanding of the embodiments, a
which when executed by the second transceiver circuit 100,          55   discussion of such elements is not provided herein.
causes the second transceiver circuit 100 to: (i) receive                   In general, it will be apparent to one of ordinary skill in
digital audio wirelessly from the data source 20 via the ad              the art that at least some of the embodiments described
hoc wireless network 24 when the data source 20 is in                    herein may be implemented in many different embodiments
wireless communication range with the second earphone                    of software, firmware and/or hardware. The software and
10b via the ad hoc wireless network 24; and (ii) when the           60   firmware code may be executed by a processor or any other
data source 20 is not in wireless communication range with               similar computing device. The software code or specialized
the second earphone lOb via the ad hoc wireless network 24,              control hardware that may be used to implement embodi-
transition automatically to receive digital audio via the                ments is not limiting. For example, embodiments described
infrastructure wireless network 30.                                      herein may be implemented in computer software using any
   In addition, according to various embodiments, the first         65   suitable computer software language type. Such software
earphone 1 Oa may comprise a first data port and the second              may be stored on any type of suitable computer-readable
earphone 10b may comprise a second data port. In addition,               medium or media, such as, for example, a magnetic or
                                                   US 10,469,934 B2
                             17                                                                    18
optical storage medium. The operation and behavior of the               What is claimed is:
embodiments may be described without specific reference to              1. A headphone assembly comprising:
specific software code or specialized hardware components.              first and second earphones, wherein each of the first and
The absence of such specific references is feasible, because               second earphones comprises an acoustic transducer;
it is clearly understood that artisans of ordinary skill would   5         and
be able to design software and control hardware to imple-               an antenna for receiving wireless signals from a mobile,
ment the embodiments based on the present description with                 digital audio player via one or more ad hoc wireless
no more than reasonable effort and without undue experi-                   communication links;
mentation.                                                              a wireless communication circuit connected to the
    Moreover, the processes associated with the present          10
                                                                           antenna, wherein the wireless communication circuit is
embodiments may be executed by progranmiable equip-
                                                                           for receiving and transmitting wireless signals to and
ment, such as computers or computer systems and/or pro-
                                                                           from the headphone assembly;
cessors. Software that may cause programmable equipment
to execute processes may be stored in any storage device,               a processor;
such as, for example, a computer system (nonvolatile)            15
                                                                        a memory for storing firmware that is executed by the
memory, an optical disk, magnetic tape, or magnetic disk.                  processor;
Furthermore, at least some of the processes may be pro-                 a rechargeable battery for powering the headphone assem-
grammed when the computer system is manufactured or                        bly; and
stored on various types of computer-readable media.                     a microphone for picking up utterances by a user of the
    A "computer," "computer system," "host," "host server,"      20        headphone assembly; and
"server," or "processor" may be, for example and without                wherein the headphone assembly is configured to play, by
limitation, a processor, microcomputer, minicomputer,                      the first and second earphones, digital audio content
server, mainframe, laptop, personal data assistant (PDA),                  transmitted by the mobile, digital audio player via the
wireless e-mail device, cellular phone, pager, processor, fax              one or more ad hoc wireless communication links;
machine, scanner, or any other progranmiable device con-         25     wherein the processor is configured to, upon activation of
figured to transmit and/or receive data over a network. Such               a user-control of the headphone assembly, initiate trans-
components may comprise: one or more processor circuits;                   mission of a request to a remote, network-connected
and one more memory circuits, including ROM circuits and                   server that is in wireless communication with the
RAM circuits. Computer systems and computer-based                          mobile, digital audio player; and
devices disclosed herein may include memory for storing          30     wherein the headphone assembly is for receiving firm-
certain software applications used in obtaining, processing,               ware upgrades transmitted from the remote, network-
and communicating information. It can be appreciated that                  connected server.
such memory may be internal or external with respect to                 2. The headphone assembly of claim 1, wherein:
operation of the disclosed embodiments. The memory may                  in a first audio play mode, the first and second earphones
also include any means for storing software, including a hard    35        play audio content stored on a mobile, digital audio
disk, an optical disk, floppy disk, ROM (read only memory),                player and transmitted to the headphone assembly from
RAM (random access memory), PROM (programmable                             the mobile, digital audio player via the one or more ad
ROM), EEPROM (electrically erasable PROM) and/or other                     hoc wireless communication links; and
computer-readable media.                                                in a second audio play mode, the earphones play audio
    In various embodiments disclosed herein, a single com-       40        content streamed from the remote, network-connected
ponent may be replaced by multiple components and mul-                     server.
tiple components may be replaced by a single component to               3. The headphone assembly of claim 2, wherein the
perform a given function or functions. Except where such              processor is for:
substitution would not be operative, such substitution is               processing audible utterances by the user picked up by the
within the intended scope of the embodiments. Any servers        45        microphone in response to activation of the microphone
described herein, such as the host server 40, for example,                 by the user; and
may be replaced by a "server farm" or other grouping of                 transmitting a communication based on the audible utter-
networked servers (such as server blades) that are located                 ances via the one or more ad hoc wireless communi-
and configured for cooperative functions. It can be appre-                 cation links.
ciated that a server farm may serve to distribute workload       50     4. The headphone assembly of claim 3, wherein:
between/among individual components of the farm and may                 the mobile, digital audio player is a first digital audio
expedite computing processes by harnessing the collective                  source;
and cooperative power of multiple servers. Such server                  the headphone assembly transitions to play digital audio
farms may employ load-balancing software that accom-                       content received wirelessly from a second digital audio
plishes tasks such as, for example, tracking demand for          55        source via a second wireless communication link based
processing power from different machines, prioritizing and                 on, at least, a signal strength level for the second
scheduling tasks based on network demand and/or providing                  wireless communication link, wherein the second digi-
backup contingency in the event of component failure or                    tal audio source is different from the first digital audio
reduction in operability.                                                  source.
    While various embodiments have been described herein,        60     5. The headphone assembly of claim 1, wherein the
it should be apparent that various modifications, alterations,        processor is for:
and adaptations to those embodiments may occur to persons               processing audible utterances by the user picked up by the
skilled in the art with attainment of at least some of the                 microphone in response to activation of the microphone
advantages. The disclosed embodiments are therefore                        by the user; and
intended to include all such modifications, alterations, and     65     transmitting a communication based on the audible utter-
adaptations without departing from the scope of the embodi-                ances via the one or more ad hoc wireless communi-
ments as set forth herein.                                                 cation links.
                                                     US 10,469,934 B2
                              19                                                                      20
  6. The headphone assembly of claim 5, wherein:                              player and transmitted to the headphone assembly from
   the mobile, digital audio player is a first digital audio                  the mobile, digital audio player via the one or more ad
      source;                                                                 hoc wireless communication links; and
   the headphone assembly transitions to play digital audio                in a second audio play mode, the earphones play audio
      content received wirelessly from a second digital audio      5          content streamed from the remote, network-connected
      source via a second wireless communication link based                   server.
      on, at least, a signal strength level for the second                 16. The headphone assembly of claim 15, wherein the
      wireless communication link, wherein the second digi-             processor is for:
      tal audio source is different from the first digital audio          processing audible utterances by the user picked up by the
      source.                                                      10         microphone in response to activation of the microphone
   7. The headphone assembly of claim 1, wherein upon                         by the user; and
activation of the microphone by the user, data are transmit-              transmitting a communication based on the audible utter-
ted about the headphone assembly to a remote device.                          ances via the one or more ad hoc wireless communi-
   8. The headphone assembly of claim 1, wherein:                             cation links.
   the mobile, digital audio player is a first digital audio       15      17. The headphone assembly of claim 16, wherein:
      source;                                                             the mobile, digital audio player is a first digital audio
   the headphone assembly transitions to play digital audio                   source;
      content received wirelessly from a second digital audio             the headphone assembly transitions to play digital audio
      source via a second wireless communication link based                   content received wirelessly from a second digital audio
      on, at least, a signal strength level for the second         20         source via a second wireless communication link based
      wireless communication link, wherein the second digi-                   on, at least, a signal strength level for the second
      tal audio source is different from the first digital audio              wireless communication link, wherein the second digi-
      source.                                                                 tal audio source is different from the first digital audio
   9. The headphone assembly of claim 1, wherein the                          source.
headphone assembly is for receiving firmware upgrades              25      18. The headphone assembly of claim 15, wherein:
wirelessly.                                                               the mobile, digital audio player is a first digital audio
   10. The headphone assembly of claim 1, wherein:                            source;
   the wireless communication circuit is located in the first             the headphone assembly transitions to play digital audio
      earphone; and                                                           content received wirelessly from a second digital audio
   the headphone assembly further comprises a connection           30         source via a second wireless communication link based
      wire between the first and second earphones to carry                    on, at least, a signal strength level for the second
      the received digital audio content from the first ear-                  wireless communication link, wherein the second digi-
      phone to the second earphone.                                           tal audio source is different from the first digital audio
   11. The headphone assembly of claim 10, wherein the                        source.
processor is for:                                                  35      19. The headphone assembly of claim 14, wherein the
   processing audible utterances by the user picked up by the           processor is for:
      microphone in response to activation of the microphone              processing audible utterances by the user picked up by the
      by the user; and                                                        microphone in response to activation of the microphone
   transmitting a communication based on the audible utter-                   by the user; and
      ances via the one or more ad hoc wireless communi-           40     transmitting a communication based on the audible utter-
      cation links.                                                           ances via the one or more ad hoc wireless communi-
   12. The headphone assembly of claim 11, wherein:                           cation links.
   the mobile, digital audio player is a first digital audio               20. The headphone assembly of claim 19, wherein:
      source;                                                             the mobile, digital audio player is a first digital audio
   the headphone assembly transitions to play digital audio        45         source;
      content received wirelessly from a second digital audio             the headphone assembly transitions to play digital audio
      source via a second wireless communication link based                   content received wirelessly from a second digital audio
      on, at least, a signal strength level for the second                    source via a second wireless communication link based
      wireless communication link, wherein the second digi-                   on, at least, a signal strength level for the second
      tal audio source is different from the first digital audio   50         wireless communication link, wherein the second digi-
      source.                                                                 tal audio source is different from the first digital audio
   13. The headphone assembly of claim 10, wherein:                           source.
   the mobile, digital audio player is a first digital audio               21. The headphone assembly of claim 14, wherein upon
      source;                                                           activation of the microphone by the user, data are transmit-
   the headphone assembly transitions to play digital audio        55   ted about the headphone assembly to a remote device.
      content received wirelessly from a second digital audio              22. The headphone assembly of claim 14, wherein:
      source via a second wireless communication link based               the mobile, digital audio player is a first digital audio
      on, at least, a signal strength level for the second                    source;
      wireless communication link, wherein the second digi-               the headphone assembly transitions to play digital audio
      tal audio source is different from the first digital audio   60         content received wirelessly from a second digital audio
      source.                                                                 source via a second wireless communication link based
   14. The headphone assembly of claim 10, wherein the                        on, at least, a signal strength level for the second
headphone assembly further comprises a headband, and                          wireless communication link, wherein the second digi-
wherein the headband carries the connection wire.                             tal audio source is different from the first digital audio
   15. The headphone assembly of claim 14, wherein:                65         source.
   in a first audio play mode, the first and second earphones              23. The headphone assembly of claim 10, wherein each of
      play audio content stored on the mobile, digital audio            the first and second earphones further comprises:
                                                     US 10,469,934 B2
                              21                                                                      22
   an adjustable, curved hanger bar that sits upon an upper                the headphone assembly transitions to play digital audio
      external curvature of the user's ear, behind an upper                   content received wirelessly from a second digital audio
      portion of an auricula of the user's ear, when the                      source via a second wireless communication link based
      headphone assembly is worn by the user; and                             on, at least, a signal strength level for the second
   a body connected to the hanger bar, wherein the earphone        5          wireless communication link, wherein the second digi-
      extends from the body into the user's ear when the                      tal audio source is different from the first digital audio
      headphone assembly is worn by the user.                                 source.
   24. The headphone assembly of claim 23, wherein:                        32. The headphone assembly of claim 1, wherein:
   in a first audio play mode, the first and second earphones              the wireless circuit comprises first and second wireless
      play audio content stored on the mobile, digital audio       10
                                                                              circuits;
      player and transmitted to the headphone assembly from
                                                                           the first wireless circuit is in the first earphone; and
      the mobile, digital audio player via the one or more ad
                                                                           the second wireless circuit is in the second earphone.
      hoc wireless communication links; and
   in a second audio play mode, the earphones play audio                   33. The headphone assembly of claim 32, wherein each of
      content streamed from the remote, network-connected          15
                                                                        the first and second earphones comprise earbuds.
      server.                                                              34. The headphone assembly of claim 33, wherein each of
   25. The headphone assembly of claim 24, wherein:                     the first and second earphones comprises:
   processing audible utterances by the user picked up by the              a body portion that sits at least partially in an ear of the
      microphone in response to activation of the microphone                  user when the headphone assembly is worn by the user;
      by the user; and                                             20         and
   transmitting a communication based on the audible utter-                an elongated portion that extends from the body portion.
      ances via the one or more ad hoc wireless communi-                   35. The headphone assembly of claim 34, wherein at least
      cation links.                                                     one of the first and second earphones is charged by a docking
   26. The headphone assembly of claim 25, wherein:                     station.
   the mobile, digital audio player is a first digital audio       25      36. The headphone assembly of claim 35, wherein:
      source;                                                              in a first audio play mode, the first and second earphones
   the headphone assembly transitions to play digital audio                   play audio content stored on a mobile, digital audio
      content received wirelessly from a second digital audio                 player and transmitted to the headphone assembly from
      source via a second wireless communication link based                   the mobile, digital audio player via the one or more ad
      on, at least, a signal strength level for the second         30
                                                                              hoc wireless communication links; and
      wireless communication link, wherein the second digi-
                                                                           in a second audio play mode, the earphones play audio
      tal audio source is different from the first digital audio
                                                                              content streamed from the remote, network-connected
      source.
                                                                              server.
   27. The headphone assembly of claim 24, wherein:
   the mobile, digital audio player is a first digital audio       35
                                                                           37. The headphone assembly of claim 36, wherein the
      source;                                                           processor is for:
   the headphone assembly transitions to play digital audio                processing audible utterances by the user picked up by the
      content received wirelessly from a second digital audio                 microphone in response to activation of the microphone
      source via a second wireless communication link based                   by the user; and
      on, at least, a signal strength level for the second         40      transmitting a communication based on the audible utter-
      wireless communication link, wherein the second digi-                   ances via the one or more ad hoc wireless communi-
      tal audio source is different from the first digital audio              cation links.
      source.                                                              38. The headphone assembly of claim 36, wherein:
   28. The headphone assembly of claim 23, wherein the                     the mobile, digital audio player is a first digital audio
processor is for:                                                  45         source;
   processing audible utterances by the user picked up by the              the headphone assembly transitions to play digital audio
      microphone in response to activation of the microphone                  content received wirelessly from a second digital audio
      by the user; and                                                        source via a second wireless communication link based
   transmitting a communication based on the audible utter-                   on, at least, a signal strength level for the second
      ances via the one or more ad hoc wireless communi-           50         wireless communication link, wherein the second digi-
      cation links.                                                           tal audio source is different from the first digital audio
   29. The headphone assembly of claim 28, wherein:                           source.
   the mobile, digital audio player is a first digital audio               39. The headphone assembly of claim 35, wherein the
      source;                                                           processor is for:
   the headphone assembly transitions to play digital audio        55      processing audible utterances by the user picked up by the
      content received wirelessly from a second digital audio                 microphone in response to activation of the microphone
      source via a second wireless communication link based                   by the user; and
      on, at least, a signal strength level for the second                 transmitting a communication based on the audible utter-
      wireless communication link, wherein the second digi-                   ances via the one or more ad hoc wireless communi-
      tal audio source is different from the first digital audio   60         cation links.
      source.                                                              40. The headphone assembly of claim 39, wherein:
   30. The headphone assembly of claim 23, wherein upon                    the mobile, digital audio player is a first digital audio
activation of the microphone by the user, data are transmit-                  source;
ted about the headphone assembly to a remote device.                       the headphone assembly transitions to play digital audio
   31. The headphone assembly of claim 23, wherein:                65         content received wirelessly from a second digital audio
   the mobile, digital audio player is a first digital audio                  source via a second wireless communication link based
      source;                                                                 on, at least, a signal strength level for the second
                                                    US 10,469,934 B2
                             23                                                                  24
      wireless communication link, wherein the second digi-            52. The headphone assembly of claim 1, wherein the
      tal audio source is different from the first digital audio    processor comprises a digital signal processor that provides
      source.                                                       a sound quality enhancement for the audio content played by
   41. The headphone assembly of claim 34, wherein:                 the acoustic transducers.
   the mobile, digital audio player is a first digital audio 5         53. The headphone assembly of claim 52, further com-
      source;                                                       prising a baseband processor circuit that is in communica-
   the headphone assembly transitions to play digital audio         tion with the wireless communication circuit.
      content received wirelessly from a second digital audio          54. The headphone assembly of claim 1, wherein each of
      source via a second wireless communication link based         the first and second earphones comprise:
                                                                 10
      on, at least, a signal strength level for the second             an antenna for receiving wireless signals from the mobile,
      wireless communication link, wherein the second digi-               digital audio player via the one or more ad hoc wireless
      tal audio source is different from the first digital audio          communication links;
      source.                                                          a wireless communication circuit connected to the
   42. The headphone assembly of claim 33, wherein each of 15             antenna, wherein the wireless communication circuit is
the first and second earphones further comprises:                         for receiving and transmitting wireless signals to and
   an adjustable, curved hanger bar that sits upon an upper               from the headphone assembly;
      external curvature of the user's ear, behind an upper            a processor;
      portion of an auricula of the user's ear, when the               a memory for storing firmware that is executed by the
      headphone assembly is worn by the user; and                20       processor; and
   a body connected to the hanger bar, wherein the earphone            a rechargeable battery for powering the headphone assem-
      extends from the body into the user's ear when the                  bly.
      headphone assembly is worn by the user.                          55. The headphone assembly of claim 54, wherein each of
   43. The headphone assembly of claim 42, wherein at least         the first and second earphones comprise an earbud.
one of the first and second earphones is charged by a docking 25       56. The headphone assembly of claim 55, wherein the
station.                                                            processor of each of the first and second earphones com-
   44. The headphone assembly of claim 42, wherein:                 prises a digital signal processor that provides a sound quality
   the mobile, digital audio player is a first digital audio        enhancement for the audio content played by the acoustic
      source;                                                       transducer of the earphone.
   the headphone assembly transitions to play digital audio 30         57. The headphone assembly of claim 56, wherein the
      content received wirelessly from a second digital audio       processor of each of the first and second earphones com-
      source via a second wireless communication link based         prises a baseband processor circuit that is in communication
      on, at least, a signal strength level for the second          with the wireless communication circuit of the earphone.
      wireless communication link, wherein the second digi- 35         58. A headphone assembly comprising:
      ta! audio source is different from the first digital audio       first and second earphones, wherein each of the first and
      source.                                                             second earphones comprises an acoustic transducer;
   45. The headphone assembly of claim 42, wherein upon                   and
activation of the microphone by the user, data are transmit-           an antenna for receiving wireless signals from a mobile,
ted about the headphone assembly to a remote device.             40       digital audio player via one or more ad hoc wireless
   46. The headphone assembly of claim 42, wherein the                    communication link, wherein the mobile, digital audio
headphone assembly is for receiving firmware upgrades                     player is a first digital audio source;
transmitted from the remote, network-connected server.                 a wireless communication circuit connected to the
   47. The headphone assembly of claim 1, wherein the                     antenna, wherein the wireless communication circuit is
headphone assembly further comprises first and second 45                  for receiving and transmitting wireless signals to and
integrated circuits, wherein the first integrated circuit com-            from the headphone assembly;
prises the wireless communication circuit and the second               a processor;
integrated circuit, which is separate from the first integrated        a rechargeable battery for powering the headphone assem-
circuit, comprises the processor.                                         bly; and
   48. The headphone assembly of claim 1, wherein each of 50           a microphone for picking up utterances by a user of the
the first and second earphones further comprises:                         headphone assembly; and
                                                                       wherein the headphone assembly is configured to play, by
   an adjustable, curved hanger bar that sits upon an upper
                                                                          the first and second earphones, digital audio content
      external curvature of the user's ear, behind an upper
                                                                          transmitted by the mobile, digital audio player via the
      portion of an auricula of the user's ear, when the
                                                                 55       one or more ad hoc wireless communication links;
      headphone assembly is worn by the user; and                      wherein the processor is configured to, upon activation of
   a body connected to the hanger bar, wherein the earphone               a user-control of the headphone assembly, initiate trans-
      extends from the body into the user's ear when the                  mission of a request to a remote, network-connected
      headphone assembly is worn by the user.                             server that is in wireless communication with the
   49. The headphone assembly of claim 1, wherein each of 60              mobile, digital audio player; and
the first and second earphones comprise earbuds.                       wherein the headphone assembly transitions to play digi-
   50. The headphone assembly of claim 1, wherein each of                 tal audio content received wirelessly from a second
the first and second earphones comprise on-ear speaker                    digital audio source via a second wireless communica-
elements.                                                                 tion link based on, at least, a signal strength level for
   51. The headphone assembly of claim 1, wherein each of 65              the second wireless communication link, wherein the
the first and second earphones comprise over-ear speaker                  second digital audio source is different from the first
elements.                                                                 digital audio source.
                                                  US 10,469,934 B2
                            25                                       26
  59. The headphone assembly of claim 58, wherein:
   in a first audio play mode, the first and second earphones
      play audio content stored on the mobile, digital audio
      player and transmitted to the headphone assembly from
      the mobile, digital audio player via the one or more ad   5
      hoc wireless communication links; and
   in a second audio play mode, the earphones play audio
      content streamed from the remote, network-connected
      server.
   60. The headphone assembly of claim 59, wherein the          10
processor is for:
   processing audible utterances by the user picked up by the
      microphone in response to activation of the microphone
      by the user; and
   transmitting a communication based on the audible utter-     15
      ances via the one or more ad hoc wireless communi-
      cation links.
   61. The headphone assembly of claim 58, wherein upon
activation of the microphone by the user, data are transmit-
ted about the headphone assembly to a remote device.            20
   62. The headphone assembly of claim 58, wherein the
headphone assembly is for receiving firmware upgrades
transmitted from the remote, network-connected server.

                      * * * * *
